                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 3M COMPANY,
        Plaintiff,                                 CASE NO. 8:20-cv-1003-T-35CPT
 v.
 TAC2 GLOBAL LLC,
        Defendant.


                     NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(d), I certify that the instant action:

       IS        related to pending or closed civil or criminal case(s) previously filed in this
                 Court, or any other Federal or State court, or administrative agency as
                 indicated below:




X      IS NOT related to any pending or closed civil or criminal case filed with this Court,
              or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this Notice of Pendency of Other Actions
upon each party no later than fourteen days after appearance of the party.


Dated: May 18, 2020                          MCDERMOTT WILL & EMERY LLP

                                             By:      /s/ Joseph M. Wasserkrug
                                                     Joseph M. Wasserkrug (FBN 112274)
                                                     jwasserkrug@mwe.com
                                                     333 SE 2nd Avenue, Suite 4500
                                                     Miami, FL 33131-4336
                                                     T: 305.347.6501 | F: 305.675.8403


                                               1
                                                       Michael W. Weaver
                                                       Illinois Bar No.: 6291021
                                                       (Admitted pro hac vice)
                                                       mweaver@mwe.com
                                                       444 W. Lake Street, Suite 4000
                                                       Chicago, IL 60606-0029
                                                       T: 312.984.5820 | F: 312.277.2972



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on May 18, 2020, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to counsel or parties authorized to receive electronic filings in this case.

                                                       /s/ Joseph M. Wasserkrug
                                                       Joseph M. Wasserkrug (FBN 112274)


DM_US 168621738-3.099922.0012




                                                 2
